DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stoffels et al (US 2012/0123666 hereinafter “Stoffels”) in view of Raby et al (US 2014/0037235 hereinafter “Raby”) and Medda (US 2015/0260056).

In regards to claim 1:
	Stoffels teaches an engine system for a vehicle, comprising, an internal combustion engine, a lubrication system, a first lubrication pump (212) arranged to supply lubricant to said lubrication system, wherein said first lubrication pump is configured to be powered by an auxiliary power source (216), wherein said lubrication system is further arranged to supply lubricant to at least one auxiliary component of said engine system which requires to be lubricated when in use, wherein the auxiliary component is a turbocharger and the cutting off of lubricant to the turbocharger during an engine off (Paragraph [0051]).
Stoffels does not teach said lubrication system arranged to lubricate at least one sliding bearing of the engine and comprising at least one valve for selectively shutting off lubricant supply of lubricant to the turbocharger.
 Raby teaches a lubrication system that is configured lubricate a sliding bearing and to maintain a certain level of pressure in the lubrication system to the sliding bearing during an engine off in order to provide lubrication to the bearing during a subsequent engine start up (Paragraph [0022]). 
	Medda teaches a valve (17) to selectively shut off lubricant supply to a turbocharger when the engine is off in order to control the flow of lubricant supply to the turbocharger.
	It would have been obvious to one of ordinary skill in the art to lubricate a sliding bearing and maintain pressure to the sliding bearing in order to prep the sliding bearing for an eventual engine start up, so that the bearing is well lubricated.  It would have further been obvious to one of ordinary skill in the art to control the supply of lubricant during an engine off with a valve in order to easily control the flow of lubricant.  The usage of valves are known in the art and it would have been obvious to one of ordinary skill to add a level of control to the flow of lubricant with a valve.

In regards to claim 3:
Medda teaches wherein said at least one auxiliary component comprises a dynamic sealing for avoiding lubricant leakage when said at least one auxiliary component is running (Paragraph [0030]).

In regards to claim 4:
Stoffels teaches wherein said first lubrication pump is an electrically powered pump (Paragraph [0034]).

In regards to claim 5:
Stoffels teaches wherein said auxiliary power source is at least one electrical storage system, such as a battery (Paragraph [0034]).

In regards to claim 7:
Stoffel teaches the engine system is a hybrid engine system and the hybrid system comprising an additional traction motor for propelling said vehicle, such as an electrical motor (Paragraph [0054]).

In regards to claim 8:
Stoffel teaches further comprising an automatic start/stop system for temporarily turning off and restarting said internal combustion engine during use of said vehicle (Paragraph [0008]).

In regards to claim 9:
Stoffels teaches wherein said first lubrication pump is fluidly connected to a lubricant reservoir (210).

In regards to claim 10:
Stoffels teaches a vehicle comprising the engine system (Paragraph [0035]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stoffel as applied to claim 1 above, and further in view of Matsuo et al (US 2010/0229824 hereinafter “Matsuo”).

In regards to claim 6:
Stoffel does not teach a second lubrication pump for supplying lubricant to said lubrication system, said second lubrication pump being configured to be powered by power transferred directly from a cranking motion by the internal combustion engine’s crankshaft.
Matsuo teaches a second lubrication pump for supplying lubricant to said lubrication system, said second lubrication pump being configured to be powered by power transferred directly from a cranking motion by the internal combustion engine’s crankshaft in order to pump additional lubricant.
It would have been obvious to one of ordinary skill in the art to have a second lubrication pump in order to pump additional lubricant.  The pump being driven by the crankshaft is known in the art wherein during operation of the engine, the crankshaft will rotate and a pump can syphon a fraction of that rotational energy to operate the pump.  Furthermore the duplication of parts is not inventive and adding a second lubricant pump to perform the duties of a lubricant pump which is to pump lubricant would have been obvious.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stoffel as applied to claim 10 above, and further in view of Apostilides (US 2014/0297045).

In regards to claim 11:
Stoffel does not teach said vehicle is any one of a truck, a bus and a construction equipment vehicle.
Apostilides teaches an engine vehicle that is a construction equipment vehicle in order to perform construction work (Paragraph [0019]).
It would have been obvious to one of ordinary skill in the art to recite the vehicle to be a construction equipment vehicle, wherein it is known in the art that engines are used in various ways.  Wherein using engines to perform mechanical work provides a large amount of assistance when compared to manual labor using human or animal strength.  

Claims 12-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stoffel as applied to claim 1 above and further in view of Hemphill (US 2014/0290406).

In regards to claim 12:
	Raby teaches the pressurizing of the lubrication system when the engine is turned off and Medda teaches the valve to close when the engine is turned off.
	Raby does not teach the pressurizing done by a pump.
	Hemphill teaches the pressurizing done by a pump during an engine off in order to provide pressure at locations that require lubricant at an engine start up (Paragraph [0056]).
	It would have been obvious to one of ordinary skill in the art to use a pump to provide the pressure wherein pumps are known in the art to provide pressure to a fluid.  Wherein although Raby teaches the usage of a valve to contain pressure, that pressure is originating from a fluid pump.
	
In regards to claim 13:
Medda teaches that a rotation speed of said at least one auxiliary component has decreased to a predetermined rotation speed threshold value before said at least one valve is closed (Paragraph [0026]).

In regards to claim 14:
Medda teaches the at least one valve when said internal combustion engine is started.

In regards to claim 16:
Stoffel teaches wherein said internal combustion engine is turned off by an automatic start/stop system of said engine system (Paragraph [0008]).

In regards to claim 17:
Stoffel teaches a control unit (12) for controlling lubricant supply to at least one auxiliary component of an engine system for a vehicle.

In regards to claim 18:
Stoffel teaches a computer program comprising program code means for performing steps and wherein said program is run on a computer (Paragraph [0033]).

In regards to claim 19:
Stoffel teaches a computer readable medium (110) carrying a computer program comprising program code means for performing steps and wherein a program product is run on a control unit (12).

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.  Applicant has argued there is no rationale to combine the prior art.  Examiner respectfully disagrees.  Stoffels teaches that a lubrication pump can be powered by an auxiliary power source and deliver lubrication to an auxiliary component, wherein Stoffels teaches the auxiliary component is a turbocharger and supplies lubricant to the turbocharger when in use and Medda teaches not supplying lubricant to the turbocharger when not in use.  Raby teaches the lubrication can further be supplied to bearings of an engine.  Supplying lubrication to bearings is known in the art, wherein lubrication is well known and documented to be supplied to crankshafts and camshafts and bearings in general to reduce the friction of the bearing.  Applicant has further argued the prior art does not teach the lubrication system configured to maintain a certain level of pressure in the lubrication system.  Examiner respectfully disagrees wherein pressure will always exist in a system and Applicant does not recite any structural language defining the pressure, wherein Applicant only describes the pressure to lubricate the sliding bearing, wherein Raby teaches that pressure exists in the lubrication system and is maintained during an engine shut off condition preemptively for an engine start up.
Lubricant pumps are known in the art to supply lubricant.  The lubricant pump can supply lubricant to a plurality of locations.  Lubricant can be supplied to a crankshaft, a turbocharger, a camshaft, all from the same pump.  Lubricant pumps need power to operate.  This power can derive from an electrical source such as a battery, or they can use rotational power from the crankshaft.  The usage of power to run a pump is known in the art.  The routing of lubricant to a turbocharger is known in the art.  The usage of a valve to close a lubricant passage to a turbocharger is known in the art.  The usage of a lubricant pump to supply lubricant to any one of a plurality of bearings in an engine is known in the art, and maintaining some level of pressure in the bearing when the engine is off is known in the art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747